Exhibit 10.3

EXECUTION VERSION

SUSSER HOLDINGS CORPORATION

2006 Equity Incentive Plan

Restricted Stock Agreement

THIS AGREEMENT (the “Agreement”) is made effective as of the ___ day of
____________, between Susser Holdings Corporation, a Delaware corporation (the
“Company”), and the individual listed on the signature page hereto (hereinafter,
the “Participant”):

RECITALS:

WHEREAS, the Company has adopted the 2006 Equity Incentive Plan (the “Plan”),
which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and

WHEREAS, the Committee desires to issue shares of common stock (the “Restricted
Stock”) subject to certain restrictions and vesting requirements related to the
ownership of the Restricted Stock by the Participant and other matters described
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Restricted Stock Award

The shares of Restricted Stock received by the Participant, the number of which
is listed on the signature page hereto, shall be “restricted stock” subject to
the terms and conditions of this Agreement.

2. Issuance Of Shares

 

  (a) Stock Certificates. Certificates evidencing the Restricted Stock shall be
issued by the Company and shall be registered in the Participant’s name on the
stock transfer books of the Company promptly after the date hereof, but shall
remain in the physical custody of the Company or its designee at all times prior
to the vesting of such Restricted Stock pursuant to Section 3. As a condition to
the receipt of this Award, the Participant shall deliver to the Company a stock
power, duly endorsed in blank, relating to the Restricted Stock. No certificates
shall be issued for fractional Shares and, if the conversion formula results in
fractional Shares, the Company shall round up to the nearest whole Share.

 

  (b) Shareholder Rights. The Participant shall have the right to receive
dividends (until or unless such Restricted Stock is forfeited pursuant to the
Plan or this Agreement) with respect to, but shall not have the right to vote
any shares of Restricted Stock; provided, that any cash or in-kind dividends
paid with respect to Restricted Stock that has not previously vested shall be
held in escrow by the Company and shall be payable to the Participant, at such
time if any as the shares of the Restricted Stock vest in accordance with
Section 3, in cash, Shares or if applicable, the kind of property distributed as
a dividend or any combination thereof, in the discretion of the Committee.

 

  (c) Withholding Requirements. As a condition to any grant, payment or
distribution of Restricted Stock, the Participant shall make such arrangements
as the Committee may require for the satisfaction of any Federal, state, local
or foreign withholding tax obligations that may arise in connection with such
Restricted Stock.



--------------------------------------------------------------------------------

3. Vesting of Restricted Shares

 

  (a) In General. Except as provided in Sections 3(b) and (c) below, shares of
Restricted Stock shall vest over a three year period as follows: (1) 33 1/3%
such shares shall vest on the first anniversary of the Unit Grant Date, (2) 33
1/3% such shares shall vest on the second anniversary of the Unit Grant Date and
(3) 33 1/3% such shares shall vest on the third anniversary of the Unit Grant
Date. Notwithstanding the foregoing, in the event the vesting schedule herein
results in the vesting of any fractional Shares, such fractional Shares shall
not be deemed vested hereunder but shall vest when such fractional Shares
aggregate whole Shares.

 

  (b) Change of Control. If a Change of Control occurs prior to the Participant
becoming fully vested in the Restricted Stock, such Shares shall become fully
vested as of the date of the Change of Control.

 

  (c) Termination of Services.

(i) Any Termination. Unless otherwise set forth in an employment agreement
between Participant and the Company or any of its Subsidiaries, Participant
shall forfeit all unvested shares of Restricted Stock upon a termination of
Service with the Company and any of its Subsidiaries for any reason.

(ii) Termination for Cause. Unless otherwise set forth in an employment
agreement between Participant and the Company or any of its Subsidiaries,
Participant shall forfeit all shares of Restricted Stock, whether vested or
unvested, if such Participant’s Service is terminated for Cause. To the extent
Participant disposed of any such Restricted Stock (i.e., vested Shares) prior to
such forfeiture, the Company shall be entitled to Fair Market Value of such
Shares at the time of the disposition.

4. Proscribed Conduct

Notwithstanding anything to the contrary set forth in the Plan or this
Agreement, except as otherwise set forth in an employment agreement between
Participant and the Company or any of its Subsidiaries, in the event a
Participant engages in Proscribed Conduct after the termination of his Service
for any reason, such Participant shall forfeit all shares of Restricted Stock,
whether vested or unvested. To the extent Participant disposed of any such
Restricted Stock (i.e., vested Shares) prior to such forfeiture, the Company
shall be entitled to Fair Market Value of such Shares at the time of the
disposition.

5. Adjustment Of Shares

Any adjustments to the Restricted Stock shall be made in accordance with the
terms of the Plan.

 

2



--------------------------------------------------------------------------------

6. Securities Laws

 

  (a) Participant Representations. The Participant hereby acknowledges that he
or she has been informed that the shares of Restricted Stock are restricted
securities under the Securities Act and that the shares of Restricted Stock may
not be resold or transferred unless they are first registered under the
Securities Act or unless an exemption from such registration is available.
Accordingly, the Participant hereby represents and warrants as follows:

(i) The Restricted Stock is being acquired for investment, and not with a view
to sale or distribution thereof.

(ii) The Participant is prepared to hold the Restricted Stock for an indefinite
period and the Participant is aware that Rule 144 promulgated under the
Securities Act, which exempts certain resales of securities, is not presently
available to exempt the resale of the Restricted Stock from the registration
requirements of the Securities Act.

(iii) If the Participant is an executive officer of the Company (or of a Parent
or Subsidiary), the Participant further acknowledges that he or she is an
“accredited investor” within the meaning of Rule 501(e) of Regulation D under
the Securities Act by virtue of the Participant’s employment position.

 

  (b) Legend on Certificates. The certificates representing the Restricted Stock
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

7. Definitions

 

  (a) “Cause” shall mean, unless otherwise defined in an employment agreement
between the applicable Participant and the Company or any of its Subsidiaries,
(i) the Participant’s conviction of, or plea of guilty or nolo contendere to, a
felony, or the Participant’s commission of an act of fraud or embezzlement
against the Company or its affiliates; (ii) the Participant’s willful and
material breach of any employment agreement between the Company or any
Subsidiary and the Participant that is economically injurious to the Company;
(iii) the Participant’s willful misconduct that is economically injurious to the
Company; (iv) the Participant’s willful failure to follow the lawful directives
of the Board; or (v) the Participant’s material failure or neglect to carry out
his job functions (other than by reason of a physical or mental impairment),
that continues after the Participant has been provided with specific notice of
such failure or neglect, and a reasonable opportunity to correct the same. For
purposes hereof, no act, or failure to act, by the Participant shall be
considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
Subsidiaries.

 

  (b)

“Change of Control” shall mean (i) a sale, merger or similar transaction or
series of related transactions involving the Company or any of its Subsidiaries,
as a result of which those persons who held (either directly or indirectly) 100%
of the voting power of the

 

3



--------------------------------------------------------------------------------

 

Company immediately prior to such transaction do not hold (either directly or
indirectly) more than 50% of the voting power of the Company (or the surviving
or resulting entity thereof) after giving effect to such transaction or (ii) the
sale of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, in a transaction or series of related
transactions, in any case, other than to an entity of which more than 50% of the
voting power is held (either directly or indirectly) by persons who held voting
power of the Company immediately prior to such transaction. For the avoidance of
doubt, an initial public offering of the Shares shall not constitute a Change in
Control.

 

  (c) “Proscribed Conduct” shall mean a breach by a Participant of any
restrictive covenants contained in any employment agreement between the
Participant and the Company or any Subsidiary, or if there are no such covenants
or any such covenants are inapplicable for any reason, then “Proscribed Conduct”
means, during the one-year period following termination of Service, a
Participant’s (a) unauthorized disclosure of confidential information relating
to the Company or its Subsidiaries, (b) directly or indirectly engaging in, or
owning or controlling any interest in, or acting as a director, officer or
employer of, or consultant to or otherwise be employed by any business engaged
in the operation of convenience stores, wholesale fuel distribution or any other
business conducted by the Company or any Subsidiary or Affiliate in any county
in which the Company operates on the date of such Participant’s termination of
Service, (c) hiring, directly or indirectly, any individual who was an employee
of the Company or its Subsidiaries within the 12 month period prior to the date
the Participant employs or seeks to employ such individual, or soliciting or
inducing, directly or indirectly, any such individual to terminate his or her
Service with the Company or its Subsidiaries, or (d) causing, inducing or
encouraging any actual or prospective client, customer, supplier, dealer or
licensor of the Company or any other Person who has a business relationship with
the Company or any Subsidiary or Affiliate to terminate or modify any such
actual or prospective relationship.

 

  (d) “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

8. Miscellaneous Provisions

 

  (a) Nontransferability. No share of Restricted Stock may be transferred,
assigned, pledged or hypothecated by the Participant during the Participant’s
lifetime, whether by operation of law or otherwise, or be made subject to
execution, attachment or similar process, except (i) by beneficiary designation,
will or the laws of descent and distribution and (ii) in the case of a transfer
by the Participant to its affiliate with the prior written consent of the
Committee in its sole discretion.

 

  (b) No Right to Continued Employment. Nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
the Participant) or of the Participant, which rights are hereby expressly
reserved by each, to terminate his or her Service at any time and for any
reason, with or without Cause.

 

  (c)

Notification. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of

 

4



--------------------------------------------------------------------------------

 

deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. A notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

 

  (d) Entire Agreement. This Agreement and the Plan (and following the exercise
of any Option, the Shareholders Agreement, if applicable) constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.

 

  (e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

 

  (f) Restrictive Covenants. The Participant agrees and acknowledges that the
provisions of Section 4 of this Agreement are reasonable and appropriate
(including the remedies set forth therein) and hereby covenants to comply with
the requirements thereof.

 

  (g) Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be join herein and be bound by the terms hereof.

 

  (h) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Delaware, as such laws are applied to contracts
entered into and performed in such jurisdiction.

 

  (i) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

5



--------------------------------------------------------------------------------

The Participant, by signing below, acknowledges and agrees that this award of
Restricted Stock is granted under and governed by the terms of the Susser
Holdings Corporation 2006 Equity Incentive Plan, which is attached to and made a
part of this document.

 

Participant     Susser Holdings Corporation By:  

 

    By:  

 

       

Number of Shares of Restricted Stock

Subject to this Agreement: _________________________

 

 

SIGNATURE PAGE TO RESTRICTED STOCK AGREEMENT